        Case: 1:18-op-45984-DAP Doc #: 38 Filed: 03/16/19 1 of 9. PageID #: 357



                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION OPIATE MDL No. 2804
    LITIGATION
                                        Case No. 1:17-md-2804
    This document relates to:
                                                    Judge Dan Aaron Polster

    Case No. 1:18-op-45984                          SHORT FORM FOR SUPPLEMENTING
                                                    COMPLAINT AND AMENDING
                                                    DEFENDANTS AND JURY DEMAND




          Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in the Corrected Second Amended

Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue Pharma

L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National Prescription

Opiate Litigation, in the United States District Court for the Northern District of Ohio, Dkt #513,

5141), and as may be amended in the future, and any additional claims asserted herein. Plaintiff

also hereby amends its complaint to alter the defendants against which claims are asserted as

identified below. To the extent defendants were previously sued in plaintiff(s)’ existing complaint

and they are no longer identified as defendants herein, they have been dismissed without prejudice

except as limited by CMO-1, Section 6(e). Doc. #232.



1
  Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-md-
02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
      Case: 1:18-op-45984-DAP Doc #: 38 Filed: 03/16/19 2 of 9. PageID #: 358



           INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

        1.     Plaintiff(s)’ Existing Complaint (No. 1:18-op-45984 Doc. #7) is expressly
incorporated by reference to this Short Form as if fully set forth herein except to the extent that
allegations regarding certain defendants that are not listed in section 2 below are dismissed without
prejudice.

                                  PARTIES – DEFENDANTS

       2.     Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the
following Defendants:

[List all Defendants against which claims are asserted. To the extent a claim is not asserted against
a particular defendant, so indicate below. Otherwise each claim will be deemed to be asserted
against all Defendants (except for the RICO claims identified below). If Defendants have not been
sued previously in Plaintiff(s)’ Existing Complaint, Plaintiff must include separate factual
allegations below in support of each new defendant and must separately serve each newly named
Defendant with notification of the specific ARCOS data that Plaintiffs claim supports the addition
of this Defendant pursuant to the Court’s Order Setting Procedure for Short Form Amendment of
Complaints and Incorporation by Reference of Materials Under Seal]
        All Defendants as set forth in Attachment “A” and all Defendants as set forth in
Plaintiffs’ Existing Complaint other than those Defendants dismissed through a Notice of
Dismissal.

I, Talcott J. Franklin, Counsel for Plaintiff(s), certify that in identifying all Defendants, I
have followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s).

I further certify that, except as set forth below, each of the Defendant(s) newly added
herein appears in the ARCOS data I reviewed.

I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

The following newly added Defendant(s) do not appear in the ARCOS data I reviewed:




Dated:         3/16/19                                        Signed:
      Case: 1:18-op-45984-DAP Doc #: 38 Filed: 03/16/19 3 of 9. PageID #: 359



Factual Allegations Regarding Individual Defendants

       2.1                     See Attachment “A” and Plaintiffs’ Existing Complaint.

       2.2

                            COMMON FACTUAL ALLEGATIONS

        3.      By checking the boxes in this section, Plaintiff hereby incorporates by reference to
this document the common factual allegations set forth in the Summit County Pleadings as
identified in the Court’s Order implementing the Short Form procedure. Dkt. # 1282.

   ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)
   ☐ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
   ☐ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)

        4.      If additional claims are alleged below that were not pled in Plaintiff’s Existing
Complaint (other than the RICO claims asserted herein), the facts supporting those allegations
must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)
identified in Paragraph 6 below (below or attached):




                                              CLAIMS

        5.       The following federal RICO causes of action asserted in the Summit County
Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.
        , are incorporated in this Short Form by reference, in addition to the causes of action already
asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):

   ☐ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
   “RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)

   ☐ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
   McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
   (Summit County Pleadings, Paragraphs 906-938)
     Case: 1:18-op-45984-DAP Doc #: 38 Filed: 03/16/19 4 of 9. PageID #: 360



         6.     Plaintiff asserts the following additional claims as indicated (below or attached):




        7.      To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in
Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without
prejudice.

             Plaintiffs do not wish to dismiss claims against any Defendants other than those
Defendants who have been dismissed through Notices of Dismissal filed with the Court.




         WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended herein.



Dated:          3/16/19
                                                             Attorney for Plaintiff(s)
     Case: 1:18-op-45984-DAP Doc #: 38 Filed: 03/16/19 5 of 9. PageID #: 361



                                       Attachment “A”

       1.     Defendant A+ Pharmacy & Home Medical Equipment is a West Virginia

corporation with its principal place of business in Barboursville, WV. A+ Pharmacy operates

multiple pharmacies including Ross Drug of Ceredo, Ross Drug of Milton, and Trivillian’s

Pharmacy, and may be served with process through its registered agent Nathan Barnes, 2

Courtyard Lane, Barboursville, WV 25504.

       2.     Defendant Custom Script Pharmacy is a Kentucky corporation with its principal

place of business in Winchester, KY. Custom Script Pharmacy operates Custom Script Pharmacy

at 3476 US Route 60 East in Barboursville, WV, and may be served with process through its

registered agent Timothy S. Eldridge, P.O. Box 226, Flemingsburg, KY 41041.

       3.     Defendant Discount Emporium, Inc. is a West Virginia corporation operating

pharmacies in Cabell and Kanawha Counties with its principal place of business at 3 Mall Road in

Barboursville, WV 25504 and may be served with process through its registered agent Robert A.

Petryszak, 11 Cedar View Farms, Fraziers Bottom, WV 25802.

       4.     Defendant Highlawn Preferred Pharmacy LLC is a West Virginia limited liability

company that operates a pharmacy at 2828 1st Avenue #203, Huntington, WV 25702 and may be

served with process through its registered agent Baffour Owusu Agyare, 94 PVT Dr. 11202,

Chesapeake, OH 45619.

       5.     Defendant K Mart Corp. is a foreign corporation that operates pharmacies in Cabell

and Kanawha Counties, and may be served with process through its registered agent CT Corp.,

1627 Quarrier St., Charleston, WV 25311-2124.
     Case: 1:18-op-45984-DAP Doc #: 38 Filed: 03/16/19 6 of 9. PageID #: 362



       6.     Defendant Medical Arts Supply, Inc. is a West Virginia corporation that operates a

pharmacy at 949 Sixth Ave., Huntington, WV 25701 and may be served with process through its

registered agent Michael D. Wilson, 949 Sixth Avenue, Huntington, WV 25701.

       7.     Defendant Target Stores, Inc. is a foreign corporation that operates pharmacies in

Cabell and Kanawha Counties, and may be served with process through its registered agent

Michael J. Wahlig, 1000 Nicollet Mall, TPS-2672, Minneapolis, MN 55403.

       8.     Defendant Wal-Mart Stores East, LP is a foreign corporation that operates

pharmacies at in Cabell, Kanawha, and Wayne Counties, and may be served with process through

its registered agent CT Corp., 1627 Quarrier St., Charleston, WV 25311-2124.

       9.     Defendant Highland Behavioral Health Services, Inc. is a West Virginia

corporation that operated a pharmacy at 1418-E Maccorckle Ave. SW, Charleston, WV 25303 and

may be served with process through its registered agent Cynthia Persily, 1418-A Maccorkle Ave.,

Charleston, WV 25303.

       10.    Defendant Alum Creek Pharmacy, Inc. is a West Virginia corporation that operated

pharmacies at 1563 Sand Plant Rd., South Charleston, WV 25309 and 2162 Childress Road, Alum

Creek, WV 25003 and may be served with process through its registered agent Philip Michael,

203 Georgetown Place, Charleston, WV 25314.

       11.    Defendant Bioscrip Infusion Services, Inc. is a foreign corporation that operates a

pharmacy at 4401 Maccorkle Ave. SE, Charleston, WV 25304, and may be served with process

through its registered agent Cogency Global, Inc., 1627 Quarrier St. East, Charleston, WV 25311.

       12.    Defendant City Center Pharmacy, Inc. is a West Virginia corporation that operated

a pharmacy at 331 Laidley St., Charleston, WV, 25301 and may be served with process through

its registered agent James Bartsch Jr., 3100 Maccorkle Ave. SE, Charleston, WV 25301.
     Case: 1:18-op-45984-DAP Doc #: 38 Filed: 03/16/19 7 of 9. PageID #: 363



       13.    Defendant Clendenin Pharmacy, Inc. is a West Virginia corporation operating a

pharmacy at 10 Main St., Clendenin, WV 25045 and may be served with process through its

registered agent William J. Ore, P.O. Box 657, Clendenin, WV 25045.

       14.    Defendant Cabin Creek Health Systems, Inc. is a West Virginia Corporation that

operates pharmacies including the Clendenin Health Center Pharmacy at Riverview, 107 Koontz

Ave., Clendenin, WV, and Kanawha City Health Center Pharmacy at 4602 Maccorkle Ave. SE,

Charleston, WV 25304, and may be served with process through its registered agent Elizabeth

Boyd, 104 Alex Lane, Charleston, WV 25304.

       15.    Defendant Good Family Pharmacy, Inc. is a West Virginia Corporation that

operates a pharmacy in Kanawha County and may be served with process through its registered

agent Patrick J. Good, 249B S Pinch Rd., Elkview, WV 25071.

       16.    Defendant Home Care Pharmacy, LLC is a foreign limited liability company that

operates a pharmacy in Kanawha County and may be served with process through its registered

agent CT Corp., 1627 Quarrier St., Charleston, WV 25311-2124

       17.    Defendant Kines Family Pharmacy, Inc. is a West Virginia corporation that

operates a pharmacy in Kanawha County and may be served with process through its registered

agent, Tom P. Kines, 2278 Sigman Fork Road, Liberty, WV 25124.

       18.    Defendant Lincoln County Primary Care Center, Inc. is a West Virginia corporation

that operates a pharmacy in Kanawha County and may be served with process through its

registered agent Lisa Leach, 7400 Lynn Ave., Hamlin, WV 25523.

       19.    Defendant Loop Plaza Pharmacy, Co. is a West Virginia corporation that operates

pharmacies in Kanawha County and may be served with process through its registered agent

William McFarland, P.O. Box 480, Saint Albans, WV 25177.
     Case: 1:18-op-45984-DAP Doc #: 38 Filed: 03/16/19 8 of 9. PageID #: 364



       20.    Defendant CMC Pharmacy, LLC is a foreign corporation that operates the Med

Center Specialty Pharmacy in Kanawha County and may be served with process through its

registered agent CT Corp., 1627 Quarrier St., Charleston, WV 25311-2124.

       21.    Defendant Meds 2 Go Express Pharmacy, Inc. is a West Virginia corporation that

operates a pharmacy in Kanawha County, and may be served with process through its registered

agent Philip Michael, 203 Georgetown Place, Charleston, WV 25314.

       22.    Defendant RX@HOME, LLC is a West Virginia corporation that operated the

Mountain State Vital Care pharmacy in Kanawha County, and may be served with process through

its registered agent Jane Condee, 1117 Shamrock Rd., Charleston, WV 25314.

       23.    Defendant Neurman Drug Co., Inc. is a West Virginia corporation that operated a

pharmacy in Kanawha County, and may be served with process through its registered agent Donn

E. Neurman, 533 Sheridan Circle, Charleston, WV 25314.

       24.    Defendant Select Specialty Hospital – Charleston, Inc. is a foreign corporation that

operates a pharmacy in Kanawha County, and may be served with process through its registered

agent CT Corp., 1627 Quarrier St., Charleston, WV 25311-2124.

       25.    Defendant The Pharmacy, Inc. is a West Virginia corporation that operates a

pharmacy in Kanawha County, and may be served with process through its registered agent,

Heloise Swanepole, 957 Ridgemont Road, Charleston, WV 25035.

       26.    Defendant Fairfield Pharmacy, Inc. is a West Virginia corporation that operates a

pharmacy in Wayne County, and may be served with process through its registered agent, Paula

Lemast, P.O. Box 338, Wayne, WV 25570.

       27.    Defendant Walgreen Co. is a foreign corporation that operates pharmacies in

Kanawha and Cabell Counties, including but not limited to locations at 655 Washington St. W. in
     Case: 1:18-op-45984-DAP Doc #: 38 Filed: 03/16/19 9 of 9. PageID #: 365



Charleston, and at 111 4Th Ave. in Huntington, and may be served with process through its

registered agent The Prentice-Hall Corporation System, Inc. at 209 West Washington Street,

Charleston, WV 25302.

       28.    Each of the preceding Defendants are “Pharmacy Defendants”. Plaintiff City of

Huntington asserts claims against the Pharmacy Defendants listed above operating pharmacies

located in Cabell and Wayne Counties. Plaintiff City of Charleston asserts claims against the

Pharmacy Defendants listed above operating pharmacies located in Kanawha County.
